NO. 12-08-00054-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JEREMY KENNEDY AND 
MARGARET KENNEDY,§
	APPEAL FROM THE 
APPELLANTS

V.§
	COUNTY COURT OF

SANDRA RUDMAN,
APPELLEE§
	RAINS COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellants perfected their appeal on February 1, 2008.  Thereafter, the clerk's record was filed on
March 24, 2008, making Appellants' brief due on or before April 23, 2008.  When Appellants failed
to file their brief within the required time, this court notified them on April 30, 2008 that the brief
was past due and warned that if no motion for extension of time to file the brief was received by
May 12, 2008, the appeal would be dismissed for want of prosecution under Texas Rule of Appellate
Procedure 42.3(b).  The notice further informed Appellants that the motion for extension of time
must contain a reasonable explanation for their failure to file the brief and a showing that Appellee
had not suffered material injury thereby.
	To date, Appellants have neither complied with or otherwise responded to this court's
April 30, 2008 notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R.
App. P. 38.8(a)(1), 42.3.(b).
Opinion delivered May 14, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

(PUBLISH)